     Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 1 of 9


                                                                                                            FILED
                                                                                                 John E. Triplett, Acting Clerk
                                                                                                  United States District Court

                         IN THE UNITED STATES DISTRICT COURT                                  By CAsbell at 8:55 am, Jul 02, 2020

                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    KEITH G. COLEMAN,

                  Petitioner,                                      CIVIL ACTION NO.: 2:19-cv-138

          v.

    C. GARRETT,

                  Respondent.


               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Keith G. Coleman (“Coleman”) filed a 28 U.S.C. § 2241 Petition. Doc. 1. For

the following reasons, I RECOMMEND the Court DISMISS Coleman’s Petition, DIRECT the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENY

Coleman leave to appeal in forma pauperis.1 I DENY Coleman’s Motion to Proceed in Forma

Pauperis in this Court. Doc. 2.



1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union,
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Coleman that his suit is
due to be dismissed. As indicated below, Coleman will have the opportunity to present his objections to
this finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).
    Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 2 of 9



                                           BACKGROUND

        Coleman was convicted in this Court in 1998, after a jury trial, of conspiracy to aid and

abet the distribution of cocaine and attempts to aid and abet the distribution of cocaine, in

violation of 21 U.S.C. § 846, and carrying a firearm during a drug trafficking offense, in

violation of 18 U.S.C. § 924(c)(1). Doc. 1-1 at 2; United States v. Coleman, 4:97-cr-181 (S.D.

Ga.) (“Crim. Case”), Doc. 238 at 2. Coleman was sentenced to life imprisonment on the

conspiracy count and 480 months’ imprisonment as to each attempt count, to be served

concurrently, and 60 months’ imprisonment on the firearm count, to be served consecutively (for

a total sentence of life plus 60 months). Crim. Case, Doc. 238 at 3. Coleman filed a notice of

appeal. Crim. Case, Doc. 241. The Eleventh Circuit Court of Appeals affirmed Coleman’s

convictions and sentences. United States v. Gorham, 98-8154 (11th Cir. Oct. 13, 1999).

        Coleman filed his first 28 U.S.C. § 2255 motion to vacate, modify, or correct his sentence

on February 28, 2000, alleging he was not convicted of a substantive offense, rendering his

sentence constitutionally invalid. Crim. Case, Doc. 287. Coleman also alleged he could not be

accused of attempting to aid and abet and he was actually innocent of charges not stated in the

indictment. Id. at 4–5. This Court denied Coleman’s motion. Id., Docs. 322, 326. The Court

granted Coleman’s motion for reconsideration based on the decision in Apprendi v. New Jersey,

530 U.S. 466 (2000),2 and re-referred the matter to the Magistrate Judge. Id., Doc. 342. The

Court once again denied Coleman’s § 2255 motion. Id., Docs. 382, 386. Coleman filed a

motion to dismiss, which the Court deemed a § 2255 motion and denied as an improper

successive § 2255 motion. Id., Docs. 394, 397. Coleman filed two motions to preserve Booker-


2
        “[A]ny fact [other than a prior conviction] that increases the penalty for a crime beyond the
prescribed statutory maximum must be submitted to a jury[] and proved beyond a reasonable doubt.”
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).



                                                    2
    Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 3 of 9



related issues,3 a motion to transfer his petition to the Eleventh Circuit Court of Appeals, and a

motion for leave to file another § 2255 motion. Id., Docs. 422, 423, 426. The Court denied these

motions, finding them to be successive § 2255 motions. Id., Doc. 430. Coleman then filed a

motion to reduce his sentence under 18 U.S.C. § 3582 based on retroactive application of

Sentencing Guidelines, which the Court denied because Coleman’s convictions did not relate to

crack cocaine. Id., Docs. 441, 442. Coleman then filed another § 2255 motion. Id., Doc. 450.

This Court dismissed Coleman’s motion as a successive attack on his conviction and sentence.

Id., Docs. 451, 455.4 Coleman filed yet another § 2255 motion, which this Court again dismissed

as successive. Id., Docs. 464, 465, 468. Coleman’s sentence was later reduced upon his motion

to 365 months’ imprisonment on the conspiracy and attempt charges, to be served concurrently,

plus 60 months’ imprisonment on the firearm count, to be served consecutively. Id., Docs. 470,

472.

                                            DISCUSSION

        In his current Petition, Coleman avers he was charged and convicted of an “attempt,” and

the law does not criminalize a conspiracy to attempt. Doc. 1 at 7. Coleman contends the United

States charging him with such an offense violates the separation of powers doctrine. Id. In

addition, Coleman contends he was denied his right to counsel of his choice when his former

trial attorney filed an appellate brief on his behalf. Id. at 8. Coleman is seeking his immediate

release under 2255(e)’s saving clause because he “has no other forum to address his deprivation


3
        In United States v. Booker, 543 U.S. 220 (2005), the United States Supreme Court determined a
sentence cannot be enhanced based on facts found by a judge that were not admitted to by the defendant
or found by the jury and the Sentencing Guidelines were advisory, rather than mandatory, in nature.
4
         The Magistrate Judge noted Coleman’s attempt to circumvent the successiveness bar by using 28
U.S.C. § 1651, the All Writs Act, was not permissible. Crim. Case, Doc. 451 at 1–2 n.1. Coleman
attempts to do the same in this case by citing § 1651 and Federal Rule of Civil Procedure 60(b)(6). Doc.
1-1 at 1.


                                                   3
     Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 4 of 9



of liberty based upon an act the law does not make criminal, or to have the court revisit and

resolve his constitutional claim(s) on the merits—pursuant to Circuit precedent—regarding the

resolution of each error of which Petitioner complains.” Doc. 1-1 at 2–3.

I.      Whether Coleman Can Proceed Under § 2241

        Coleman’s Petition should be dismissed because it is another successive attack on his

federal conviction that can only be made in compliance with § 2255, and Coleman has not

satisfied the requirements of § 2255. Coleman’s attempt to label his filing as a § 2241 Petition

does not help. His Petition is a barred and should be dismissed.

        Section 2241 habeas corpus petitions “are generally reserved for challenges to the

execution of a sentence or the nature of confinement, not the validity of the sentence itself or the

fact of confinement.” Vieux v. Warden, 616 F. App’x 891, 896 (11th Cir. 2015) (internal

punctuation and citation omitted). Ordinarily, an action in which an individual seeks to

collaterally attack “the validity of a federal sentence must be brought under § 2255,” in the

district of conviction. 28 U.S.C. § 2255(a); Turner v. Warden Coleman FCI (Medium), 709 F.3d

1328, 1333 (11th Cir. 2013). To utilize § 2241 to attack the validity of a federal sentence or

conviction, a petitioner must show that the remedy afforded under § 2255 is “inadequate or

ineffective.” Taylor v. Warden, FCI Marianna, 557 F. App’x 911, 913 (11th Cir. 2014); Turner,

709 F.3d at 1333 (noting the petitioner bears the burden of establishing that the remedy under

§ 2255 was inadequate or ineffective to test the legality of his detention). A motion to vacate

covers only challenges to the validity of a sentence, but the saving clause and a petition for a writ

of habeas corpus cover challenges to the execution of a sentence. Cf. Antonelli v. Warden,

U.S.P. Atlanta, 542 F.3d 1348, 1351 n.1 (11th Cir. 2008) (“It is well-settled that a § 2255 motion

to vacate is a separate and distinct remedy from habeas corpus proper . . . . A prisoner in custody




                                                  4
   Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 5 of 9



pursuant to a federal court judgment may proceed under §2241 only when he raises claims

outside the scope of § 2255(a), that is, claims concerning execution of his sentence.”) (internal

citations omitted)); United States v. Flores, 616 F.2d 840, 842 (5th Cir. 1980) (“[The prisoner’s]

appropriate remedy is under § 2255, not 28 U.S.C. § 2241, since the alleged errors occurred at or

prior to sentencing.”).

       Section 2255(e) provides:

       An application for a writ of habeas corpus in behalf of a prisoner who is
       authorized to apply for relief by motion pursuant to this section, shall not be
       entertained if it appears that the applicant has failed to apply for relief, by motion,
       to the court which sentenced him, or that such court has denied him relief, unless
       it also appears that the remedy by motion is inadequate or ineffective to test
       the legality of his detention.

28 U.S. C. § 2255(e) (emphasis added). The above-emphasized portion of § 2255(e) is referred

to as the “saving clause.” “Section 2255(e) makes clear that a motion to vacate is the exclusive

mechanism for a federal prisoner to seek collateral relief unless he can satisfy” the saving clause.

McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1081 (11th Cir. 2017).

       To determine whether a prisoner satisfies the saving clause, a court need only analyze

“whether the motion to vacate is an adequate procedure to test the prisoner’s claim.” Id. at 1086.

To answer this question, a court should “ask whether the prisoner would have been permitted to

bring that claim in a motion to vacate. In other words, a prisoner has a meaningful opportunity

to test his claim whenever section 2255 can provide him a remedy.” Id. at 1086–87. In short,

when reviewing a § 2241 petition, courts should look to whether the petitioner’s claim is of a

kind that is “cognizable” under § 2255. If so, the petitioner cannot meet the “saving clause” and

cannot proceed under § 2241. To be sure, “[t]he remedy [afforded] by [a § 2255] motion is not

ineffective unless the procedure it provides is incapable of adjudicating the claim.” Id. at 1088.

Whether the petitioner in entitled to relief under § 2255 is not relevant to the McCarthan test.



                                                  5
    Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 6 of 9



Rather, it is the “remedy” that must be “inadequate or ineffective” to trigger the saving clause,

meaning “the available process—not substantive relief.” Id. at 1086.

        The saving clause can be used in cases presenting “limited circumstances,” but Coleman

does not present any of those circumstances through his instant Petition.5 Coleman is clearly

challenging the validity of his conviction, which he admits. Doc. 1 at 6 (checking box for

challenging his conviction). This is the type of claim that § 2255 encompasses. It is clear

Coleman is not attacking the manner in which his sentence is being executed but his conviction.

He would have been permitted to bring this type of claim in a motion to vacate, and § 2255

provided Coleman with an adequate procedure to test his claim. As outlined above, Coleman has

invoked § 2255 and other post-conviction relief motions on several occasions.

        Further, Coleman’s § 2255 remedy is not nullified within the meaning of the saving

clause merely because he may not be able to overcome procedural requirements for relief. See

McCarthan, 851 F.3d at 1086 (“[A] procedural bar might prevent relief, but that bar does not

render the motion itself an ineffective or inadequate remedy.”). Thus, the fact that Coleman

faces a successiveness bar against a successive § 2255 motion or a statute of limitations bar to

bringing a § 2255 motion does not itself render a § 2255 motion inadequate or ineffective. Id.;

Gilbert v. United States, 640 F.3d 1293, 1308 (11th Cir. 2011). Rather, “[w]hat makes the

§ 2255 proceeding ‘inadequate or ineffective’ for [a petitioner] is that he had no ‘genuine




5
         Examples of cases presenting “limited circumstances” in which the saving clause is applicable are
challenges to the deprivation of good-time credits or parole determinations, when the sentencing court has
been dissolved, or when a petitioner was sentenced in multiple courts. McCarthan, 851 F.3d at 1092–93.
However, “only in those kinds of limited circumstances is [the remedy by motion] ‘inadequate or
ineffective to test the legality of his detention.’” Id. (citations omitted). It is not enough to trigger the
“saving clause” to claim that new case law exists, that new facts have come to light, or that the § 2255
court got it wrong. Id. at 1086, 1090.


                                                     6
      Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 7 of 9



opportunity’ to raise his claim in the context of a § 2255 motion.” Zelaya v. Sec’y, Fla. Dep’t of

Corr., 798 F.3d 1360, 1370 (11th Cir. 2015).

         Section 2255 provided Coleman an “adequate procedure” to test his conviction and

sentence before this Court. In fact, Coleman used the § 2255 mechanism in this Court, the

District of his conviction, on previous occasions—raising some of the same claims he does

here—but just was not successful. Consequently, Coleman cannot show that § 2255’s remedy is

“inadequate or ineffective” to challenge his sentence and “cannot now use the saving clause to

make [his] claim in a petition for a writ of habeas corpus.” McCarthan, 851 F.3d at 1099–1100.

Because Coleman cannot satisfy the saving clause, his claim is procedurally barred, and the

Court cannot reach the merits of his arguments.

II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Coleman leave to appeal in forma pauperis. Though

Coleman has not yet filed a notice of appeal, it would be appropriate to address that issue in the

Court’s order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in




                                                   7
   Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 8 of 9



forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

          Based on the above analysis of Coleman’s Petition, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Coleman in forma pauperis status on appeal.

                                          CONCLUSION

          Based on the foregoing, I RECOMMEND the Court DISMISS Coleman’s Petition,

DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Coleman leave to appeal in forma pauperis. I DENY Coleman’s Motion

to Proceed in Forma Pauperis in this Court. Doc. 2.

          The Court directs any party seeking to object to this Report and Recommendation to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. Any objections asserting that the undersigned failed to address any contention raised

in the pleading must also be included. Failure to do so will bar any later challenge or review of

the factual findings or legal conclusions herein. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn,

474 U.S. 140 (1985). A copy of the objections must be served upon all other parties to the

action.

          Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge.




                                                  8
Case 2:19-cv-00138-LGW-BWC Document 5 Filed 07/02/20 Page 9 of 9



   SO REPORTED and RECOMMENDED, this 2nd day of July, 2020.




                          _____________________________________
                          BENJAMIN W. CHEESBRO
                          UNITED STATES MAGISTRATE JUDGE
                          SOUTHERN DISTRICT OF GEORGIA




                                  9
